     Case: 3:20-cv-00005-RAM-RM Document #: 9 Filed: 08/11/21 Page 1 of 2




                             DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. THOMAS AND ST. JOHN

WILNICK DOVAL,                                  )
                                                )
                        Plaintiff,              )
                                                )
                        v.                      )      Case No. 3:20-cv-00005
                                                )
GARY DAVIS, CAROL MERTENS, and                  )
RICHARD JOHNSON,                                )
                                                )
                        Defendants.             )
                                                )
                                                )

                                             ORDER
          BEFORE THE COURT is Wilnick Dorval’s (“Dorval”) motion to proceed in forma
pauperis. (ECF No. 2.) For the reasons outlined below, the Court will deny Dorval’s motion
and order Dorval to pay a filing fee within 21 days, failing which, the Court will dismiss this
action.
          Under 28 U.S.C. § 1915 the district court must evaluate “a litigant’s financial status
and determine[] whether [he] is eligible to proceed in forma pauperis under § 1915(a).”
Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). In determining a plaintiff’s eligibility to
proceed under 28 U.S.C. § 1915(a), the court should consider whether the plaintiff is
employed, his annual salary, and any property or assets that he may possess. Wexler v. Bell
Atl., Civ. A. No. 99-4816, 1999 U.S. Dist. LEXIS 16140, at *1-2 (E.D. Pa. Oct. 16, 1999). Here,
Dorval has submitted an affidavit declaring that he is unemployed, has no salary, and that he
possesses no cash or other assets. (ECF No. 2.) As such, Dorval appears to qualify financially
for in forma pauperis status.
          Nevertheless, the Third Circuit has recognized that “‘extreme circumstances’ might
justify denying an otherwise qualified affiant leave to proceed in forma pauperis.” Deutsch v.
United States, 67 F.3d 1080, 1084 n.5 (3d Cir. 1995). While the court in Deutsch did not
delineate what constitutes “extreme circumstances,” it cited the case of In re Sindram, 498
U.S. 177 (1991), in which the Supreme Court stated that “the Court has a duty to deny in
forma pauperis status to those individuals who have abused the system.” Id. (quoting
       Case: 3:20-cv-00005-RAM-RM Document #: 9 Filed: 08/11/21 Page 2 of 2
Dorval v. Davis et al.
Case No. 3:20-cv-05
Order
Page 2 of 2

Sindram, 498 U.S. at 180). This is the tenth lawsuit filed by Dorval in this district since 2016
alleging similar claims of discrimination, conspiracy, harassment, and private nuisance
under federal civil rights law and Virgin Islands law. See e.g., Dorval v. Sapphire Vill. Condo.
Owners Ass'n, 838 F. App'x 8 (3d Cir. 2020) (discussing five prior lawsuits). In each instance,
Dorval’s claims were determined to be without merit and, when appealed, those
determinations were affirmed by the Third Circuit Court of Appeals. See id.; Dorval v. KAC
357, Inc., 831 F. App'x 58 (3d Cir. 2020); Dorval v. Moe's Fresh Mkt., 694 F. App'x 92 (3d Cir.
2017). Significant time and resources have been spent on Dorval’s claims all of which were
meritless and some of which were fantastical. See, e.g., Dorval v. Sessions, Case No. 3:17-cv-
37, 2018 U.S. Dist. LEXIS 81286 (D.V.I. May 15, 2018). Dorval has “abused the system.” The
instant Complaint is yet another example of Dorval’s abuse. See Douris v. Middletown Twp.,
293 F. App'x 130, 132 (3d Cir. 2008) (finding that the district court did not err in denying in
forma pauperis status where the plaintiff had “repeatedly and unsuccessfully filed lawsuits
claiming violations of the Americans with Disabilities Act and other civil rights violations,
and his lawsuits ha[d] required the expenditure of significant judicial resources”).
Accordingly, the Court concludes that Dorval is not entitled to proceed in forma pauperis in
this matter.
          The premises considered, it is hereby
          ORDERED that Dorval’s request to proceed in forma pauperis, ECF No. 2, is DENIED;
it is further
          ORDERED that, to the extent Dorval wishes to proceed with this action, he shall pay
the appropriate fees for instituting a new civil action no later than twenty-one (21) days
after the date of this Order; and it is further
          ORDERED that a failure to pay the appropriate fees will result in dismissal of this
action.


Dated: August 11, 2021                             /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   Chief Judge
